Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION


1.	The applicant’s remarks, filed on 03/02/2021, have been carefully reviewed with updated search. Claims 1-13 are allowed over the prior art record.

Reasons for Allowance


2.    The following is an examiner’s statement of reasons for allowance:

Ding et al. (U.S. PAT. 8,781,221) teaches a cost-effective and computationally efficient hand gesture recognition system for detecting and/or tracking a face region and/or a hand region in a series of images. A skin segmentation model is updated with skin pixel information from the face and iteratively applied to the pixels in the hand region, to more accurately identify the pixels in the hand region given current lighting conditions around the image. Shape features are then extracted from the image, and based on the shape features, a hand gesture is identified in the image. The identified hand gesture may be used to generate a command signal to control the operation of an application or system.



Consider claims 1-7, the prior arts made of record, alone or in combination, fail to clearly teach or fairly suggest determining RGB tristinnlus values corresponding to ambient enviromnnent of the captured image based on the collected ambient light spectnnn and a color filter absorption curve, determining skin color coordinates based on the collected ambient light spectrum and a spectral absorption curve of a skin color model: and determining RGB values in the skin color model based on the RGB tristinmlus values and the skin color coordinates, in combination with other limitations, as specified in the independent claim 1, and further limitations of their respective dependent claims 2-7.

Consider claims 8-12, the prior arts made of record, alone or in combination, fail to clearly teach or fairly suggest determining RGB tristimulus values corresponding to ambient environment of the captured image based on the collected ambient light spectrum and a color filter absorption curve: determining skin color coordinates based 

Consider claim 13, the prior arts made of record, alone or in combination, fail to clearly teach or fairly suggest the determination module is configured to determine RGB tristimulus values corresponding to ambient environment of the captured image based on the collected ambient light spectrum and a color filter absorption curve. to determine skin color coordinates based on the collected ambient light spectrum and a spectral absorption curve of a skin color model, and to determine RGB values in the skin color model based on RGB data color coordinates and the skin color coordinates; and the processing module is configured to perform a skin color segmentation process on the captured image using the skin color model, in combination with other limitations, as specified in the independent claim 13.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion


Mail Stop_________ (Explanation, e.g., Amendment or After-final, etc.)
Commissioner for Patents
P.O. Box 1450
Alexandria, VA 22313-1450
Facsimile responses should be faxed to:
(571) 273-8300
Hand-delivered responses should be brought to:
Customer Service Window
Randolph Building
401 Dulany Street
Alexandria, VA 22313
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tuan H. Nguyen whose telephone number is (571) 272-8329. The examiner can normally be reached on 8:00Am - 5:00Pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pan Yuwen can be reached on (571) 272-7855. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.
Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. 


/TUAN H NGUYEN/Primary Examiner, Art Unit 2649